Mr. John R. Alexander, Chairman of the Board Mr. Ramon Rodriguez, Audit Committee Chairman Mr. JD Alexander, President and Chief Executive Officer August 23, 2010 Gentlemen, Please accept this correspondence as my formal resignation as Chief Financial Officer and Treasurer of Alico, Inc. and each of its subsidiaries, effective on a date to be mutually determined between the Company and myself. I feel that the time has come for me to pursue other career opportunities. My decision is solely based on what I feel is the best path for myself and was reached after much soul searching and prayer. I wish the Company and its employees nothing but future success. Sincerely /s/ Patrick W. Murphy Patrick W. Murphy Senior Vice President and Chief Financial Officer
